Citation Nr: 1104388	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected skin cancer of the face, hands, back and 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to December 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2007 and 
March 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGSOF FACT

The Veteran's scars on the right and left cheek as a residual of 
skin cancer manifest in two characteristics of disfigurement.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the 
scheduler criteria for a 30 percent disability rating for 
service-connected skin cancer of the face, hands, back and left 
ear have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Code 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

With respect to the Veteran's increased rating claim for skin 
cancer to the face, hands, back and left ear, the Board finds 
that the July 2007 VCAA letter satisfied the duty to notify 
provisions prior to the initial adjudication of the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter notified 
the Veteran that he may submit evidence showing that his service-
connected skin cancer to the face, hands, back and left ear have 
become worse.  The RO informed the Veteran of the types of 
medical or lay evidence that he may submit and how VA determines 
the disability rating and effective date.  Specifically, the 
Veteran was notified that the RO will consider the nature and 
symptoms of the disability, the severity and nature of the 
disability and the impact the disability has on employment.  The 
letter notified the Veteran that he could provide statements from 
his employer as to job performance, lost time or other 
information regarding how his condition affects his ability to 
work.  He was informed of his and VA's respective duties for 
obtaining evidence. 

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
private treatment records and VA examination reports dated in 
August 2007, April 2009, November 2009 and January 2010.  

The January 2010 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining oral history and an evaluation of the Veteran's scars 
due to his service-connected skin cancer.  The examiner 
documented the claimed symptoms and his observations of the 
disability.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 


II. Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7818-7806 (2010).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2010).   The Board observes 
that in the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic 
code in this case therefore indicates that skin cancer of the 
face, hands, back and left ear rated under Diagnostic Code 7818, 
which rates malignant skin neoplasms, is the service-connected 
disorder and that scaring rated under Diagnostic Code 7806 for 
dermatitis and eczema is the residual disability.

Under Diagnostic Code 7806, dermatitis or eczema is to be rated 
under either the criteria under Diagnostic Code 7806 or to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body or exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.  For an increase 
to 30 percent, the evidence must show that 20 to 40 percent of 
the entire body or the exposed areas are affected or systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 

The Board observes that an August 2007 VA examination reveals 
that the Veteran's scars and skin disease are estimated to cover 
nine to ten percent of his body surface.  The VA examination for 
skin diseases in January 2010 shows that the examiner determined 
the percentage of the entire body area affected by scars was 
approximately four percent and the percentage of the exposed body 
area affected by the scars was approximately three percent.  The 
examiner noted that therapy was not required for any of the scars 
and the Veteran had no therapy within the last 12 months.  As the 
medical evidence of records does not show 20 to 40 percent of the 
entire body or the exposed areas are affected, or the requirement 
of systemic therapy such as corticosteroids or other 
immunosuppressive for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, entitlement to 
the next higher disability rating of 30 percent under Diagnostic 
Code 7806 is not warranted.

As noted above, under Diagnostic Code 7806 the residuals of the 
Veteran's skin cancer may also be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  During the course of this appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118 were amended in October 2008 so that it more clearly 
reflects VA policies concerning the evaluation of scars.  See 73 
Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions 
are applicable to claims for benefits received by the VA on or 
after October 23, 2008.  Id.  In this case, the Veteran filed his 
increased rating claim in June 2007.  Therefore, the Board will 
only consider the scheduler criteria for scars in effect at the 
time the Veteran filed his claim.

Under Diagnostic Code 7800, disfigurement of the head, face or 
neck with one characteristic of disfigurement warrants a 10 
percent disability rating.   A 30 percent disability rating is 
assigned when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears, 
cheeks, lips), or; with two or three characteristics of 
disfigurement .  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  
A 50 percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five characteristics of 
disfigurement.  Id. 

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39-sq. cm.); skin texture abnormal irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39-sq. cm.); and skin indurate and 
inflexible in an area exceeding six square inches (39- sq. cm.).  
Tissue loss of the auricle is to be rated under Diagnostic Code 
6207 (loss of auricle).   38 C.F.R. § 4.118, Diagnostic Code 
7800, Note 2 (2008).  In addition, the adjudicator is to take 
into consideration unretouched color photographs when evaluating 
under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 3 (2008).

With respect to scars other than the head, face, or neck, a 10 
percent disability rating is warranted for scars that are deep or 
cause limited motion with an area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  A 20 percent disability rating is warranted for scars 
that are deep or cause limited motion with an area or areas 
exceeding 12 square inches (77 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined with 38 C.F.R. § 4.25.   38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 1.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.

Scars, other than the head, face or neck, that are superficial 
and do not cause limited motion with an area of 144 square inches 
(299 sq. cm.) or greater warrant a 10 percent disability rating. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial 
scar is one not associated with underlying soft tissue damage.  
Id. at Note 2.  Scars that are superficial and unstable warrant a 
10 percent disability rating.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scare is one where, for any 
reason, there is frequent loss of covering of the skin over the 
scar.  Id. at Note 1.  A scar that is superficial and painful on 
examination is assigned a 10 percent disability rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Scars may also be 
rated for limitation of function of the affected part under 
Diagnostic Code 7805 (2008).   

The Board observes that the VA examination dated in January 2010 
shows that a scar located on the right side of the Veteran's face 
one and half inches from his right ear lobe had a maximum width 
of half an inch long.  This meets the one of the characteristics 
of disfigurement listed in Note 1 of Diagnostic Code 8100 of a 
scar at least one-quarter inch (0.6 cm.) wide at widest part.  
The scar does not meet any of the other characteristics of 
disfigurement.  Furthermore, the evidence of record does not show 
that the scar has visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature.  An August 2007 VA 
examination reveals that a scar on the Veteran's left cheek was 
described as having a mild depression underneath the scar region.  
One of the characteristics of disfigurement is surface contour of 
scar depressed on palpation.  Although it is unclear from the 
record if the scar was depressed on palpation, resolving any 
reasonable doubt in the Veteran's favor, the Board concludes that 
the scar on the Veteran's left check meets that requirement.  
There is no evidence of record that the scar of the left cheek 
meets the other characteristics of disfigurement, has visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature.  In addition, the Board notes that the other scars 
on the Veteran's face are not manifested by any of the 
characteristics of disfigurement listed in Note 1, visible or 
palpable tissue loss or gross distortion or asymmetry of one 
feature or paired set of features.  Thus, under Diagnostic Code 
7800, the scar on the right side of the Veteran's face near his 
right ear and the scar on the Veteran's left cheek represent two 
characteristics of disfigurement.  Accordingly, the scars of the 
Veteran's face as a residual of skin cancer more closely 
approximate a 30 percent disability rating under Diagnostic Code 
7800.  

(It is true that the 2010 examiner did not report a left cheek 
scar, and this places the two examinations in conflict on this 
point.  There is no compelling reason, however,  to choose one 
examination over the other.  As the August 2007 report observed, 
the face had "too many scars [to] accurately count and 
differentiate."  This symptomatology would tend to explain 
differing observations by different examiners at different times.  
Disability evaluation is not an exact science.  Ambiguity and 
inconsistency do not preclude the application of the doctrine of 
reasonable doubt.)

Regarding whether the Veteran is entitled to a higher disability 
rating under the criteria for scars, the evidence of the record 
shows that the Veteran's scars were not painful on examination.  
The Board notes that the Veteran has reported that the scar on 
his left ear is painful; however, the evidence does not show that 
it was painful on examination.  In this regard, the examiner in 
August 2007 noted that the scars with actinic keratosis on top 
are tender.  This is not the same as being painful.  In addition, 
it appears that it is not the scars, by themselves that are 
tender.  Furthermore there was no evidence that any of the 
Veteran's scars were unstable or limited the function of his 
head, neck, back and hands.  Accordingly, the Veteran does not 
meet the requirements for a compensable disability rating under 
Diagnostic Codes 7803, 7804 and 7805.  

Diagnostic Codes 7801 and 7802 pertain to scars other than the 
head, face, or neck.   With respect to the scars on the Veteran's 
hands and back, the evidence of record does not reveal that his 
scars are deep in that there is underlying soft tissue damage or 
cause limitation of motion.  In addition, none of these scars 
cover an area of 144 square inches (929 sq. cm.) or greater.  
Thus, the Veteran is not entitled to a 10 percent disability 
rating under Diagnostic Codes 7801 and 7802.  

The Board notes that that under Diagnostic Code 7806 the Veteran 
may be rated under that diagnostic code or under the rating 
criteria for scars or disfigurement of the head, face, or neck.  
As the Veteran is entitled to a higher disability rating under 
Diagnostic Code 7800 and it reasonably describes the Veteran's 
current disability picture, the Board finds that this is most 
appropriate rating criteria.  Based on the foregoing, the Board 
concludes that the Veteran is entitled to a disability rating of 
30 percent under Diagnostic Code 7800.  

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected skin cancer of the face, hands, back and 
left ear is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's residuals of skin 
cancer of the face, hands, back and left ear with the established 
criteria found in the rating schedule for disfigurement of the 
head, face or neck shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
evidence does not indicate that his residuals of skin cancer has 
caused marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise rendered impracticable 
the regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).


ORDER

Entitlement to a 30 percent disability rating for service-
connected skin cancer of the face, hands, back and left ear is 
granted.


REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the remaining 
issues on appeal.  

The Veteran was provided with a VA examination in January 2008 
regarding his service connection claims for hearing loss and 
tinnitus.  The Board finds that the rationale provided by the 
examiner is not adequate for rating purposes.   The examiner 
seemed to focus on the fact that the Veteran had a normal whisper 
test during the separation examination and that the acoustic 
trauma occurred many years prior to the Veteran filing the claim 
for service connection to support his conclusion there was not 
enough "burden of proof" for the examiner to attribute a 50/50 
probability in establishing a nexus to service.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
noted that whispered voice test did not exclude the possibility 
of hearing damage in the higher frequency ranges.  Fagan v. 
Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009).  The examiner's 
evaluation revealed bilateral "mild to moderately-severe 
slopping sensorineural hearing loss" and constant tinnitus at or 
near 4000 Hz.  The moderately-severe high frequency hearing loss 
is the type of hearing deficiency that would not be revealed from 
a whispered voice test.  See Handbook of Standard Procedures and 
Best Practices for Audiology Compensation and Pension 
Examinations at 12.  Thus, given the test protocol utilized 
during the Veteran's service, there is no possibility of the 
service treatment records noting such a high frequency hearing 
loss.  In addition, although, the examiner noted that the Veteran 
reported that his hearing loss and tinnitus began in service with 
a continuity of symptomatology since service, the examiner did 
not discuss this lay evidence as part of his rationale.  The 
Veteran is competent to report symptoms of decreased hearing and 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (a veteran competent to testify as 
to the presence of tinnitus).  

Lastly, the examiner revealed that he could not rule out the 
noise exposure in the military from having initiated the hearing 
loss and tinnitus symptoms; however, he noted that other non-
military causes such as occupational noise exposure may be more 
likely responsible for the Veteran's current hearing loss and 
tinnitus.  The Board notes that service connection may granted if 
a disease or injury during service in part caused the current 
disorder.  Furthermore, the examiner did not discuss the nature, 
extent, and severity of exposure to other noise after service.  
The examiner noted that the Veteran worked in mining after 
military service, but he did not discuss whether the Veteran was 
exposed to loud noise.  Based on the foregoing, the Veteran 
should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA audiological 
evaluation with a different examiner than 
the one who conducted the January 2008 
examination.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner, and the opinion 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should perform 
any medically indicated testing, including 
audiometry and speech recognition testing, 
and should note any reason for not 
reporting such test results.  The examiner 
should document the nature, extent and 
severity of exposure to loud noise during 
and after service.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
asked below.  A detailed rationale should 
be provided for all opinions and should 
reflect consideration of the Veteran's lay 
assertions of decreased hearing and 
ringing in his ears since service.  

The examiner is asked to address the 
following questions:

a.	Whether any of the Veteran's current 
hearing loss is at least as likely as 
not (i.e., probability of 50 percent 
or more), etiologically related to 
military service, to include acoustic 
trauma as a machinist mate.
  
b.	Whether tinnitus is at least as 
likely as not (i.e., probability of 
50 percent or more) etiologically 
related to military service, to 
include acoustic trauma as a 
machinist mate.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
bilateral hearing loss and tinnitus, based 
on a review of the entire evidentiary 
record.  If the benefits sought on appeal 
remains denied, the RO should provide the 
Veteran with a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


